 

Exhibit 10.1

 



AMENDMENT NO. 1

TO THE

CLEARSIGN COMBUSTION CORPORATION

2011 EQUITY INCENTIVE PLAN

 

WHEREAS, on January 27, 2011, the Board of Directors (the “Board”) of ClearSign
Combustion Corporation (the “Company”) approved and adopted the ClearSign
Combustion Corporation 2011 Equity Incentive Plan (the “Plan”); and

 

WHEREAS, on March 11, 2019, in accordance with Section 21 of the Plan, the Board
resolved to amend the Plan for the purpose of increasing the number of shares of
common stock reserved for the Plan pursuant to Sections 3.1 and 3.2 of the Plan,
subject to and effective upon approval by the holders of the Company’s common
stock;

 

THEREFORE, subject to, and effective upon approval by the holders of the
Company’s issued and outstanding common stock, Sections 3.1 and 3.2 of the Plan
shall be amended as follows:

 

3.1 Number of Shares Available. Subject to Sections 3.2, 3.3 and 18, the total
aggregate number of Shares reserved and available for grant and issuance
pursuant to this Plan, shall be 4,003,839 Shares and will include Shares that
are subject to: (a) issuance upon exercise of an Option but cease to be subject
to such Option for any reason other than exercise of such Option; (b) an Award
granted hereunder but forfeited or repurchased by the Company at the original
issue price; and (c) an Award that otherwise terminates without Shares being
issued. At all times the Company shall reserve and keep available a sufficient
number of Shares as shall be required to satisfy the requirements of all
outstanding Options granted under this Plan and all other outstanding but
unvested Awards granted under this Plan.

 

3.2 Increase in Number of Shares Available. The maximum aggregate number of
Shares that may be granted under the Plan will be increased effective the first
day of each of the Company’s fiscal quarters, beginning with the fiscal quarter
commencing April 1, 2019, (the “Adjustment Date”) by an amount equal to the
lesser of:

 

(i) 15% of the difference between the number of shares of Common Stock
outstanding on the applicable Adjustment Date and the number of shares of Common
Stock outstanding at the beginning of the fiscal quarter immediately preceding
the Adjustment Date; or

 

(ii) such lesser number of Shares as may be determined by the Board.

 

In all other respects, the terms and conditions of the Plan shall remain the
same.

 

 

 

 

 

IN WITNESS WHEREOF, I hereby certify that the foregoing Amendment No. 1 was duly
adopted by the Company’s Board of Directors on March 11, 2019.

  

  /s/ Brian G. Fike   Brian G. Fike, Secretary of the Company

 

 

IN WITNESS WHEREOF, I hereby certify that the foregoing Amendment No. 1 was duly
adopted by the Company’s shareholders on May 8, 2019.

  

  /s/ Brian G. Fike   Brian G. Fike, Secretary of the Annual Meeting held on May
8, 2019

 



 2 

 

